     Case: 4:18-cv-00389-MTS Doc. #: 106 Filed: 12/22/20 Page: 1 of 8 PageID #: 817




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 RODNEY BROWN,                                      )
                                                    )
               Plaintiff,                           )
                                                    )
         vs.                                        )            Case No. 4:18-cv-00389-MTS
                                                    )
 CITY OF ST. LOUIS, et al.,                         )
                                                    )
               Defendants.                          )

                                  MEMORANDUM AND ORDER

          This case is before the Court on Defendant City of St. Louis’s Motion to Dismiss Count

  VIII of the Second Amended Complaint, Doc. [100]. This matter is fully briefed and ready for

  adjudication. Because the Court finds Plaintiff failed to state a claim upon which relief can be

  granted, the Court will grant the Motion.

I.     Background

          On March 11, 2016, Plaintiff attended a rally featuring President Donald Trump, held at

  the Peabody Opera House in St. Louis, while the then-candidate was campaigning for the 2016

 presidential election. Doc. [94] ¶ 21. Plaintiff did not attend the rally “as a supporter” of Trump

 but rather as “a concerned and engaged citizen and registered voter.” Id. ¶ 21. During the rally,

 Defendant laughed in response to one of Trump’s comments. Id. ¶ 26. In response to Plaintiff’s

 laughter, Trump called from the podium, “[g]et him out,” referring to Plaintiff. Id. ¶ 27. In

 “compliance with Trump’s commands,” police officers “physically escorted” Plaintiff out of the

 rally, id. ¶ 28, and arrested Plaintiff for a “general peace disturbance,” id. ¶ 30.

          On April 6, 2016, the City of St. Louis filed formal charges against Plaintiff for peace

 disturbance under Section 15.46.030 of the St. Louis City Municipal Ordinance Code. Id. ¶ 34. A



                                                    1
          Case: 4:18-cv-00389-MTS Doc. #: 106 Filed: 12/22/20 Page: 2 of 8 PageID #: 818




      judge acquitted Plaintiff of the charge on September 18, 2017. Id. ¶ 41. Plaintiff subsequently

  filed this action alleging violations of his constitutional rights in addition to Missouri state-law

      violations stemming from his removal from the rally and his arrest and prosecution. He alleged

      claims against Trump, individual police officers, and against the City of St. Louis under Monell v.

      Department of Social Services of the City of New York, 436 U.S. 658 (1978). This Court later

  dismissed the claims against Trump and some claims against the City and individual Defendants.

  See Doc. [55].

               In August 2020, Plaintiff filed a Motion to Amend the Complaint to add a Monell claim

  against the City alleging liability based on its failure to train. Doc. [88]. No Defendant, including

  the City, filed any opposition to Plaintiff’s Motion to Amend, and the Court granted it. Doc. [93].

  After Plaintiff filed the Amended Complaint, the City moved to dismiss the new count against it,

  which is now before the Court. 1

II.         Standard 2

               Under Federal Rule of Civil Procedure (“FRCP”) 12(b)(6), a party may move to dismiss a

      claim for “failure to state a claim upon which relief can be granted.” The notice pleading standard

  of FRCP 8(a)(2) requires a plaintiff to give “a short and plain statement . . . showing that the

  pleader is entitled to relief.” To meet this standard and to survive an FRCP 12(b)(6) motion to

  dismiss, “a complaint must contain sufficient factual matter, accepted as true, to state a claim to

  relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations

  omitted). This requirement of facial plausibility means the factual content of the plaintiff’s


      1
    The Court notes that the better practice, if only for the sake of judicial efficiency, would have been to object to
  amendment. Futility is a valid basis for denying leave to amend. U.S. ex rel. Lee v. Fairview Health Sys., 413 F.3d
  748, 749 (8th Cir. 2005). An amendment is futile if the amended pleading could not withstand a motion to dismiss
  under Rule 12(b)(6), which is what the City now argues. Trademark Med., LLC v. Birchwood Labs., Inc., 22 F. Supp.
  3d 998, 1002 (E.D. Mo. 2014).
  2
    This section is taken largely from the court in White v. City of St. Louis, No. 4:18-cv-00518-SRC, 2019 WL 6022259,
  at *2 (E.D. Mo. Nov. 14, 2019), appeal dismissed, No. 19-3697, 2020 WL 3250494 (8th Cir. Jan. 6, 2020).

                                                           2
Case: 4:18-cv-00389-MTS Doc. #: 106 Filed: 12/22/20 Page: 3 of 8 PageID #: 819




allegations must “allow[] the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Park Irmat Drug Corp. v. Express Scripts Holding Co., 911 F.3d 505,

512 (8th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). The Court must draw reasonable inferences

in favor of the nonmoving party. Ritchie Cap. Mgmt., L.L.C. v. Jeffries, 653 F.3d 755, 764 (8th

Cir. 2011).

       When ruling on a motion to dismiss, a court must liberally construe a complaint in favor

of the plaintiff. Huggins v. FedEx Ground Package Sys., Inc., 592 F.3d 853, 862 (8th Cir. 2010).

However, if a claim fails to allege one of the elements necessary to recover on a legal theory, the

Court must dismiss that claim for failure to state a claim upon which relief can be granted. Crest

Constr. II, Inc. v. Doe, 660 F.3d 346, 355 (8th Cir. 2011). Threadbare recitations of a cause of

action, supported by mere conclusory statements, do not suffice. Iqbal, 556 U.S. at 678; Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rule 8 does not “unlock the doors of discovery for

a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678–79. “A pleading

that merely pleads labels and conclusions or a formulaic recitation of the elements of a cause of

action, or naked assertions devoid of factual enhancement will not suffice.” Hamilton v. Palm,

621 F.3d 816, 817 (8th Cir. 2010) (internal quotations omitted). Although courts must accept all

factual allegations as true, they are not bound to accept as true a legal conclusion couched as a

factual allegation. Twombly, 550 U.S. at 555 (quotations and citation omitted); Iqbal, 556 U.S. at

677–78.

       Only a complaint that states a plausible claim for relief survives a motion to dismiss. Iqbal,

556 U.S. at 679. Therefore, a court must determine if the well-pleaded factual allegations

“plausibly give rise to an entitlement to relief.” Id. This “context-specific” task requires the court

to “draw on its judicial experience and common sense.” Id. at 679, 682. In determining the



                                                  3
       Case: 4:18-cv-00389-MTS Doc. #: 106 Filed: 12/22/20 Page: 4 of 8 PageID #: 820




    plausibility of a plaintiff’s claim, Iqbal and Twombly instruct the Court to consider whether

    “obvious alternative explanations” exist for the allegedly unconstitutional conduct. Iqbal, 556

    U.S. at 682; Twombly, 550 U.S. at 567. The Court must then determine whether the plaintiff

    plausibly alleges a violation of the law. Id. The well-pleaded facts must permit more than the

   “mere possibility of misconduct.” Iqbal, 556 U.S. at 679. “Where a complaint pleads facts that

   are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility

   and plausibility of entitlement to relief.’” Id. at 678 (quoting Twombly, 550 U.S. at 557).

III.      Discussion

              “The Supreme Court has set a high bar for establishing municipal liability under § 1983.”

    Soltesz v. Rushmore Plaza Civic Ctr., 847 F.3d 941, 947 (8th Cir. 2017). “Where a plaintiff claims

       that the municipality has not directly inflicted an injury, but nonetheless has caused an employee

       to do so, rigorous standards of culpability and causation must be applied to ensure that the

       municipality is not held liable solely for the actions of its employee.” Bd. of Cty. Comm’rs of

    Bryan Cty., Okla. v. Brown, 520 U.S. 397, 405 (1997). The Supreme Court specifically has noted

   that “where a claim turns on a failure to train,” as it does here, “a municipality’s culpability for a

   deprivation of rights is at its most tenuous.” Connick v. Thompson, 563 U.S. 51, 61 (2011).

              To state a Monell claim for failure to train against the City, Plaintiff must plead facts

    establishing that: “(1) the [City’s] training practices [were] inadequate; (2) the [City] was

    deliberately indifferent to the rights of others in adopting them, such that the ‘failure to train

    reflects a deliberate or conscious choice by [the City]’; and (3) an alleged deficiency in the . . .

    training procedures actually caused the plaintiff’s injury.” Parrish v. Ball, 594 F.3d 993, 997 (8th

    Cir. 2010) (quoting City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989)). Plaintiff failed to

    do so. The Complaint does not allege facts that state a claim to relief on a failure to train theory



                                                       4
Case: 4:18-cv-00389-MTS Doc. #: 106 Filed: 12/22/20 Page: 5 of 8 PageID #: 821




that is “plausible on its face.” See Iqbal, 556 U.S. at 678. The Court combed through the Amended

Complaint looking for facts supporting the three necessary elements but found few. While Plaintiff

incorporated the preceding paragraphs of the Amended Complaint into the failure to train claim,

that claim consists of only two paragraphs, both of which are filled exclusively with legal

conclusions. Doc. [94] ¶¶ 105–07.

       Plaintiff comes closest to pleading facts sufficient to establish the first element—that the

City’s training practices were inadequate. Specifically, Plaintiff contends that the officers were

not trained properly on what he calls the “‘fighting words’ limitation to the City’s general peace

disturbance ordinance” under City of St. Louis v. Tinker, 542 S.W.2d 512 (Mo. banc 1976). Id.

¶¶ 36–37; see Elbert v. Kansas City, Mo., No. 4:18-cv-788-RK, 2019 WL 1374570, at *4 (W.D.

Mo. Mar. 26, 2019) (granting motion to dismiss where complaint did not allege “how or why the

[training] programs were inadequate”). While Plaintiff alleged on what the officers should have

been trained, he did not provide any facts on the actual training they received. Employees “can

always receive more training.” Liptak v. Ramsey Cty., 16-cv-225-ADM-JSM, 2016 WL 5349429,

at *10 (D. Minn. Sept. 23, 2016). Thus, “unless the pleading identifies the municipality’s existing

training policies and procedures, it cannot be said that its employees were inadequately trained.”

Id. Even assuming for the sake of argument that Plaintiff satisfied the first element, the remaining

elements plainly were not.

       For the second element, Plaintiff states the conclusion that the City “has been deliberately

indifferent,” but Plaintiff failed to provide any facts that tend to show how the City was deliberately

indifferent. This failure alone is enough to doom Plaintiff’s claim. See, e.g., Ulrich v. Pope Cty.,

715 F.3d 1054, 1061 (8th Cir. 2013) (affirming dismissal of failure to train claim where complaint

failed to provide facts showing “training practices were the product of the [government’s]



                                                  5
    Case: 4:18-cv-00389-MTS Doc. #: 106 Filed: 12/22/20 Page: 6 of 8 PageID #: 822




deliberate and conscious choices.”); Baude v. City of St. Louis, No. 4:18-cv-1564-RWS, 2019 WL

4750254, at *6 (E.D. Mo. Sept. 30, 2019) (dismissing failure to train claim where complaint “d[id]

not provide any facts” indicating “City was deliberately indifferent when it adopted the training

policies”).

         While the Amended Complaint details what it calls the City’s “[h]istory of [b]iased

[p]olicing,” Doc. [94] at 10, nothing it discusses relates to general peace disturbance, the ordinance

under which Plaintiff was arrested and prosecuted and on which Plaintiff alleges officers are not

properly trained. Id. ¶¶ 33–37, 42–51. In fact, the Amended Complaint does not allege a single

instance of any individual being arrested for what it calls a “general peace disturbance” 3 other

than those arrested at the Trump event that day. Id. ¶ 33. Since Plaintiff does not allege any other

instances of such an arrest, which could establish that the City would have been on notice from

past occurrences, it is even more difficult to establish that the City made a “deliberate and

conscious choice” not to train its officers on the ordinance. See Connick, 563 U.S. at 64 (noting a

single instance could be sufficient for a failure to train claim only where the “unconstitutional

consequences” of the failure to train were “highly predictable” and “patently obvious”).

         For the final element, Plaintiff states that the City’s failure to train the officers “directly

caused” and was “the moving force behind [Plaintiff’s] constitutional deprivations and resulting




3
  The closest Plaintiff comes is noting that “SLMPD arrested over 300 protestors or demonstrators” over the eighteen
days following the acquittal of Jason Stockley—which, in any event, occurred after Plaintiff’s arrest. Doc. [94] ¶ 43.
Plaintiff, however, does not allege that any of those arrests were for a “general peace disturbance,” much less that any
were arrested for a “general peace disturbance” absent “fighting words.” See id. at 9 n.9. While the Court has
construed the Complaint liberally and in the light most favorable to Plaintiff, see Eckert v. Titan Tire Corp., 514 F.3d
801, 806 (8th Cir. 2008), “[i]t is not up to this Court to conjure up unpled allegations to save a complaint or to try to
connect the dots between plaintiff’s allegations and his legal theories.” Aldridge v. City of St. Louis, No. 4:18-cv-
1677-CAS, 2019 WL 1695982, at *11 (E.D. Mo. Apr. 17, 2019) (internal quotations and citations omitted). Plaintiff
argues in his Opposition brief that his arrest “falls into a larger pattern of the City’s officers arresting individuals under
the general peace disturbance ordinance absent the required fighting words,” Doc. [104] at 3, but even there he gives
no instances of anyone else being arrested under the general peace disturbance ordinance absent fighting words.



                                                              6
    Case: 4:18-cv-00389-MTS Doc. #: 106 Filed: 12/22/20 Page: 7 of 8 PageID #: 823




injuries.” Doc. [94] ¶ 107. Plaintiff correctly recites the standard, but such a pleading is

inadequate. See Doe v. Hansen, No. 4:16-cv-546-JAR, 2018 WL 2223679, at *10 (E.D. Mo. May

15, 2018) (“Plaintiffs must show a direct causal link between the failure to train or supervise and

their ultimate injury; in other words, the municipal inaction must be the ‘moving force’ behind the

constitutional violation.”), aff’d sub nom. Doe v. Fort Zumwalt R-II Sch. Dist., 920 F.3d 1184 (8th

Cir. 2019). No facts establish the City’s failure to train “directly caused” or was “the moving force

behind” Plaintiff’s alleged injuries. The Amended Complaint does not make it plausible on its

face that “the injury [would] have been avoided had the employee[s] been trained under a program

that was not deficient in the identified respect.” City of Canton, 489 U.S. at 391. The Court cannot

simply assume the failure to train directly led to the alleged injuries. Doing so “would result in de

facto respondeat superior liability on municipalities—a result [ ] rejected in Monell.” Id. at 392.

         Rather than facts that tend to show the failure to train directly caused the situation,

Plaintiff’s facts point to something else—or someone else—as the moving force behind Plaintiff’s

removal from the rally. 4 Plaintiff alleges that dissenters at Trump’s rallies had a history of being

removed. See, e.g., Doc. [94] ¶¶ 14, 17. According to Plaintiff, “Trump himself” wanted Plaintiff

“out of there” that day. Id. ¶¶ 26, 27. Plaintiff went further. Trump not only wanted Plaintiff out,

Trump “called for,” “command[ed],” and “order[ed]” Plaintiff’s removal from the event, and

officers “complied.” See id. ¶ 20 (“Trump called for the removal of Rodney Brown. SLMPD

officers complied.”); id. ¶ 28 (“In compliance with Trump’s commands, Defendants Boettigheimer

and Korte physically escorted Rodney out of the Rally.”); Doc. [41] at 5 (noting that officers were

“complying with [Trump’s] order” when they removed Plaintiff). 5


4
  Plaintiff was free to “state as many separate claims or defenses as [he] ha[d], regardless of consistency,” Fed. R. Civ.
P. 8(d)(3), but Plaintiff specifically incorporated these facts into the failure to train claim, Doc. [94] ¶ 105.
5
  See also Doc. [94] ¶ 53 (“Defendants arrested Rodney Brown for lawfully exercising his constitutional right of free
speech and assembly, took custody of Rodney, and detained him hours—all after being told by Trump to ‘Get him

                                                            7
 Case: 4:18-cv-00389-MTS Doc. #: 106 Filed: 12/22/20 Page: 8 of 8 PageID #: 824




        Thus, Plaintiff has alleged and argued that the officers were listening to—indeed,

“complying with”—Trump’s direction. In addition, Plaintiff states that Defendants’ actions in

removing him were “intentional, wanton, [and] malicious.” Doc. [94] ¶¶ 58, 105. Plaintiff does

not explain how training from the City would have stopped the individual Defendants from

maliciously and intentionally doing wrong. In sum, Plaintiff has not provided facts that show the

“rigorous standards of culpability and causation” that “must be applied to ensure [the City] is not

held liable solely for the actions of its employee.” See Bd. of Cty. Comm’rs of Bryan Cty., Okla.,

520 U.S. at 405.

                                                 Conclusion

        Given Plaintiff’s failure to plead facts sufficient to make the failure to train claim plausible

on its face, the Court will dismiss the claim. In its briefing in opposition to the Motion, Plaintiff

requested that if the Court dismissed the claim, the Court also grant Plaintiff leave to amend his

Complaint to address any purported deficiencies. Given the age of this case, the amount of

discovery already conducted, the Court having granted leave to allow the filing of this claim once

already, and the Plaintiff’s failure to provide any indication that further amendment would not be

futile, the Court will not allow amendment.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant City of St. Louis’s Motion to Dismiss, Doc.

[100], is GRANTED.

Dated this 22nd day of December, 2020.



                                                       MATTHEW T. SCHELP
                                                       UNITED STATES DISTRICT JUDGE

out!’”); id. ¶ 56 (referencing Trump’s “command to SLMPD to remove [Plaintiff] from the Rally” and calling Trump
a “willful participant in the detention and arrest of Rodney Brown.”).

                                                       8
